                 Case 2:18-cr-00004-DB Document 83 Filed 09/11/20 Page 1 of 1


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     PATRICIA SHIRLEY
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 2:18-CR-00004 DB
12
                                   Plaintiff,           ORDER
13
            v.
14
     PATRICIA SHIRLEY,
15
                                   Defendant.
16
17
18
            Based upon the representation contained in the Defendant’s Motion for Early
19
     Termination of Probation and the Government’s Statement of Non-Opposition, IT IS HEREBY
20
     ORDERED, pursuant to 18 U.S.C. § 3564(c), 18 U.S.C. § 3563(c), and Fed. R. Crim. P. 32.1,
21
     that Defendant Patricia Shirley’s term of unsupervised court probation is terminated.
22
23   Dated: September 10, 2020
24
25
26
27
28


                                                    1
